Citation Nr: 0415176	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  95-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center
in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an effective date earlier than March 25, 
1993 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision that, inter alia, 
denied service connection for hearing loss of the right ear, 
low back strain, a right knee disability, and Reiter's 
syndrome.  The veteran submitted a notice of disagreement 
(NOD) in May 1995, and the RO issued a statement of the case 
(SOC) in July 1995.  The veteran submitted a substantive 
appeal later in July 1995.  In August and October 1995, and 
in February 1997, the RO issued a supplemental SOC, 
reflecting the denial of service connection for each claim.  
In a June 1998 decision, the Board denied service connection 
on the basis that each claim was not well-grounded.

The veteran appealed the June 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2000 joint motion to the Court, counsel for 
both parties requested that the June 1998 Board decision be 
vacated and remanded for readjudication in light of the 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat 2096, enacted November 
9, 2000.  See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001).  In a 
December 2000 order, the Court granted the parties' motion, 
and the matters were thereafter returned to the Board for 
further proceedings consistent with the joint motion.

In June 2001, the Board, in turn, remanded the matters on 
appeal to the RO for additional development.  In July 2003, 
the RO granted service connection for three of the four 
disabilities under consideration:  lumbosacral strain with 
arthritis; degenerative arthritis of the cervical spine; and 
Reiter's syndrome and degenerative joint disease of the right 
knee, left knee, right hip, and left hip.  As the record, to 
date, reflects no disagreement with either the initial 
ratings or the effective dates assigned, it appears that the 
RO's grant of service connection for each disability resolved 
each of those matters.  The 2003 supplemental SOC (SSOC) 
reflects the RO's continued denial of the claim for service 
connection for right ear hearing loss.

The Board decision on the claim for service connection for 
right ear hearing loss is set forth below.  The claim of 
entitlement to an effective date earlier than March 25, 1993 
for the grant of service connection for PTSD is addressed in 
the remand following the decision; that matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further 
action, on his part, is required. 

As a final preliminary matter, the Board notes that the 
record appears to raise the issue of service connection for 
tinnitus.  As that issue has not been adjudicated by the RO, 
and, thus, is not before the Board, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal for service connection for 
hearing loss of the right ear has been accomplished.  

2.  While no hearing loss was diagnosed in service, and the 
most recent VA examination included audiometric findings 
showing the veteran's right ear hearing as within normal 
limits, the veteran complained of hearing loss in service, 
and other VA audiological evaluations pertinent to the claim 
on appeal yielded findings establishing right ear hearing 
loss recognized as a disability for VA purposes.  

3.  The veteran likely experienced excessive noise exposure 
in service as an ammunitions handler assigned to an artillery 
unit; this is the only history of noise exposure of record.




CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a grant of service connection for hearing loss of the 
right ear have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
favorable disposition on the claim for service connection for 
right ear hearing loss, the Board finds that all notification 
and development action needed to fairly adjudicate that claim 
has been accomplished.




II.  Factual Background

Service medical records at the time of the veteran's 
induction examination in March 1966 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered and spoken 
voice.

The veteran's principal duty while in Vietnam from December 
1966 to January 1968, as reported in a Record of Assignments, 
was as an "Ammo Handler." 

A "Report of Medical History" completed by the veteran in 
July 1968 contains a notation as to right ear hearing loss.

Service medical records at the time of the veteran's 
separation examination in July 1968 note right ear hearing 
loss, okay (within normal limits) on repeat audiogram.

A report of the veteran's medical history, dated in March 
1993, shows an assessment of bilateral tinnitus and hearing 
loss (right greater than left) since exposure to heavy 
gunfire noise with artillery unit in Vietnam.

The veteran underwent a VA audiological evaluation in April 
1993.  He complained of hearing loss and intermittent 
tinnitus in the right ear since exposure to heavy artillery 
fire noise in Vietnam.  The examiner noted that the veteran's 
responses indicated a mild sensorineural hearing loss in the 
right ear at 1000 hertz and at 4000 to 8000 hertz.  Left ear 
responses indicated marginally normal hearing.  Speech 
recognition scores were excellent.  Testing revealed pure 
tone thresholds, in decibels, for the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
-
30

Non-VA hospital treatment records, dated from March 1993 to 
July 1993, show an Axis III diagnosis of bilateral hearing 
loss. 

The veteran underwent another VA audiological evaluation in 
September 1993.  He reported bilateral hearing loss for the 
past 12 years, worse for the right ear; and a history of 
noise exposure to explosives and artillery.  The veteran also 
reported vertigo and loss of balance for the past 20 years.  
The veteran reported the onset of tinnitus as 12 years ago, 
described as a buzzing sound and quite bothersome.  
Audiological evaluation revealed normal hearing status for 
the left ear, and a mild sensorineural hearing loss for the 
right ear.  The audiologist noted that the results were 
considered fair, and that testing needed to be repeated.  An 
ear, nose, and throat evaluation was also recommended, due to 
complaints of vertigo and loss of balance.  Testing revealed 
pure tone thresholds, in decibels, for the right ear as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
30
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 percent in the left ear.

Pursuant to the Board's June 2001 remand, the veteran 
underwent VA examination, in May 2003, for the purpose of 
obtaining a medical opinion as to nexus between current right 
ear hearing loss disability and service.  During that 
examination, the veteran reported a history of noise exposure 
to artillery in service, and denied post-service noise 
exposure.  His greatest difficulty was hearing spoken 
communications in noise.  The examiner specifically noted 
that a summary of audiological test results revealed that 
hearing thresholds, bilaterally, were within normal limits.  
Word recognition scores were obtained at normal 
conversational levels and were considered to be within normal 
limits.  The examiner commented that service medical records 
document normal auditory thresholds at separation, and the 
veteran's hearing was normal at this examination.  It was the 
opinion of the examiner that there was no audiological basis 
for the veteran's tinnitus, and that it more likely than not 
was not due to acoustic trauma during military service.  The 
examiner did not render a diagnosis of right ear hearing 
loss.  Testing revealed pure tone thresholds, in decibels, 
for the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
14
5
5
10

Speech audiometry revealed speech recognition ability of 94 
percent in each ear at that time.

III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to claims for service connection for hearing loss, 
impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, there are no objective findings to establish 
any hearing loss at any time during service or at the time of 
service discharge.  However, the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The competent, post service evidence in this case includes 
conflicting evidence as to whether the veteran currently 
suffers from hearing loss recognized as a disability for VA 
purposes.  The results of two audiological evaluations in 
1993 clearly establish right ear hearing loss sufficient to 
meet the criteria of 38 C.F.R. § 3.385.  While a 2003 
audiometric report revealed pure tone thresholds in the right 
ear within normal limits, the Board notes that the speech 
recognition score of 94 percent, is right at the threshold 
for establishing hearing loss disability under section 3.385.  
At a minimum, then, the objective evidence is in relative 
equipoise on the question of current disability.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Under the circumstances of this case, and affording the 
veteran the benefit of the doubt, the Board finds that the 
evidence establishes current hearing loss disability.  The 
Board also finds that, resolving all reasonable doubt in the 
veteran's favor on the question of medical nexus, the record 
also presents a sound basis for attributing the veteran's 
right ear hearing loss to service.

In various statements, the veteran has indicated that, in 
service, he was exposed to heavy gunfire noise with an 
artillery unit in Vietnam.  Given the fact the veteran's 
specialty in service was as an ammunition handler, the Board 
finds the veteran's statements credible, and that he likely 
experienced significant in-service noise exposure as alleged.  
While there is no specific medical opinion establishing a 
nexus between such noise exposure and current hearing loss, 
the Board notes that the veteran's history of noise exposure 
to explosives and artillery has consistently been noted in 
audiological evaluations, and there is no evidence even 
suggesting any other noise exposure; the veteran specifically 
denied post-service noise exposure on recent VA examination.  
This evidence, together with the veteran's complaint of right 
ear hearing loss in service (as reflected on a report of 
medical history), tends to suggest a causal nexus.  See, 
e.g., Hodges v. West, 13 Vet. App. 287, as amended (2000).  

In view of the foregoing, and affording the veteran the 
benefit of the doubt on both the current disability and 
medical nexus questions, the Board finds that the criteria 
for service connection for hearing loss of the right ear are 
met.  


ORDER

Service connection for hearing loss of the right ear is 
granted.


REMAND

In an October 2000 decision, the Board granted service 
connection for post-traumatic stress disorder (PTSD).  In a 
September 2001 rating decision implementing the Board's 
decision, the RO assigned an effective date of October 31, 
2000, (date of Board's decision) for the grant of service 
connection for PTSD.  A September 2002 notice of disagreement 
clearly expressed disagreement with that effective date; 
however, the RO has not yet issued a statement of the case as 
to that matter.  

While, in February 2003, the RO assigned an effective date of 
March 25, 1993 (date of receipt of claim) for the grant of 
service connection for PTSD, neither the veteran nor his 
attorney has explicitly expressed satisfaction with that 
decision, or (contrary to the RO's determination) withdrawn, 
in writing, the previously filed NOD.  See 38 C.F.R. § 20.204 
(2003).  

Accordingly, the Board is required to remand this matter to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the veteran 
and his attorney a statement of the case, 
along with a VA Form 9, and afford them 
the opportunity to submit a substantive 
appeal on the issue of entitlement to an 
earlier effective date for the grant of 
service connection for PTSD. 

2.  The veteran and his attorney are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected (as regards the claim for an 
earlier effective date for the grant of 
service connection for PTSD, within 60 
days of the issuance of the statement of 
the case).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



